 



EXHIBIT 10(g)

Summary of Chief Executive Officer Annual Incentive Plan

     The Chief Executive Officer Annual Incentive Plan provides for bonus
amounts to be awarded to the Chief Executive Officer, in such amounts as are
determined each year by the Compensation Committee (the “Committee”). The total
bonus award, or a portion thereof, may be earned based on the Company achieving
certain net revenue, market revenue performance, operating margin, and free cash
flow performance targets. Each year, the Compensation Committee sets a minimum
goal, target goal and maximum goal for each of these four performance targets,
and determines the maximum bonus amount which may be earned for each goal for
each of the performance targets. The total bonus to be paid will be based on the
goals actually achieved for each of the four performance targets. In the event
one or more potential goals for each performance target are not achieved, the
Committee may award bonus amounts in its discretion based on the Company’s
performance relative to the pre-established performance goals and the CEO’s
personal performance.

 